ATTACHMENT
AMENDMENTS
3.a)	New Issues
The amendments in the specification, drawings and the new limitation “wherein the inner material is different from the outer material” in claim 1 raise new issues that would require further consideration and/or search. 
As best understood, in view of Applicant’s original and amended specifications, drawings, and Applicant’s Remarks on p. 7 of the Amendment after Final wherein Applicant stated that the inner material is 44 and the outer material is 46, under broadest reasonable interpretation rule applied during examination (MPEP § 2111 et seq.), the Examiner constructs the amended claim 1 as claiming the following limitations: 
a sleeve (10, FIGS. 2-5);
a wing-shaped protrusion element (14, FIGS. 3-5, 8-9) connected with the sleeve (10);
a handle element (42, FIGS. 1-2) surrounding the sleeve (10) and the protrusion element (14); and
a support element (48, FIGS. 1-2, amended Spec. ¶ 48) for the heel of the hand formed at least by the protrusion element (14) and the handle element (42) arranged in the region of the protrusion element (14);
wherein the handle element (42) comprises at least two different materials, wherein the handle element (42) is tri-layered in the region of the protrusion element (14) to form the support element (48, FIGS. 1-2) for the heel of the hand,
wherein a first layer (48) of the tri-layered handle element is the support element (48, FIGS. 1-2), a second layer of the tri-layered handle element (42) is an inner material (44, FIGS. 8-9) completely covering the support element (48), and a third layer of the tri-layered handle element is an outer material (46, FIGS. 8-9) completely covering the inner material (44) in the area of the support element (48),
wherein the inner material (44) is different from the outer material (46).  (Reference characters, figures, specification paragraph, and emphases added) 

	However, none of the figures shows, inter alia, the second layer/inner material 44
completely covering the support element 48 as claimed.  In fact, e.g., amended FIGS. 8-9 show that the second layer/inner material 44 only covers the protrusion 14 and the sleeve 10.  Thus, the amendments to the specification, the claims and the drawings would necessitate, e.g., a new objection to the drawings under 37 CFR 1.83(a) and/or 37 CFR 1.121(e), and a new rejection of claim 1 under 35 USC 112(b) because the recitation “an inner material completely covering the support element” is not “precise, clear, correct, and unambiguous” due to, inter alia, its inconsistency with what is shown in the drawings.  See In re Zletz, 13 USPQ2d 1320, 1322 (CAFC 1989) cited in MPEP § 2173.02.
	On the other hand, the amended claim 1 would also necessitate a new ground of rejections of claim 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As noted, claim 16/1 claims “wherein at least one of the inner material and the outer material comprises TPE (thermoplastic elastomer).”  The plain meaning (MPEP § 2111.01) of “at least one” is “one or more” as seen in common dictionaries such as Google Search.  Thus, the limitation “at least one of the inner material and the outer material comprises TPE (thermoplastic elastomer)” broadly covers the embodiment wherein the inner material and the outer material comprises TPE, i.e., the same material.  However, claim 1 claims the inner material being different from the outer material.  Thus, dependent claim 16/1 does not further limit independent claim 1. 
14.	Other
The drawings were received on January 21, 2022.  These drawings are not accepted because the drawings are not in compliance with 37 CFR 1.84 as required by 37 CFR 1.121(d). For example:

Numbering of sheets of drawings. The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.  (Emphases added)

	In the instant case, the sheet numberings “2/5,” “4/5” and “5/5” are placed in the middle of the bottom of the sheets and are not larger than the numbers used as reference characters; and/or 
	b.	37 CFR 1.84(p)(5) states: 
“Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.”  (Emphases added).   

As noted, e.g., amended Spec. ¶ 48 mentions the reference character “54” to designate “a lower side” but the drawings do not show reference character “54.”

/VINH LUONG/Primary Examiner, Art Unit 3656